
	
		II
		110th CONGRESS
		1st Session
		S. 1712
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2007
			Mrs. Clinton introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to improve newborn
		  screening activities, and for other purposes.
	
	
		1.Short title
			(a)Short
			 titleThis Act may be cited as the Screening for Health of Infants and Newborns
			 Act or the SHINE
			 Act.
			2.PurposesThe purposes of this Act are the
			 following:
			(1)To ensure the health and quality of life of
			 all newborns in the United States by enhancing the capacity to screen for
			 heritable diseases. This enhanced capacity will assist the States in making
			 progress toward the following goals:
				(A)All babies born
			 in hospitals in the United States and the territories of the United States
			 should have access to, and be screened for, certain core conditions.
				(B)Appropriate
			 newborn screening evaluations should be conducted for all newborns to allow
			 appropriate referrals and provisions for early medical intervention.
				(C)Newborn screening
			 data collection should be standardized, and conditions detected by newborn
			 screening should be tracked and monitored.
				(D)Information on
			 newborn screening and conditions for which a patient can be screened should be
			 readily accessible, current, and understandable to both health care providers
			 and parents. Information should include the following:
					(i)A
			 component for rehabilitation, medical, and early intervention options that
			 ensure linkage to any new and existing national or State system of
			 intervention.
					(ii)Rehabilitative
			 services for newborns with the conditions.
					(E)Newborn screening
			 should be expanded to include more conditions, and additional newborn screening
			 tests should be developed to enhance the health of newborns.
				(2)To expand newborn
			 screening, and improve systems to make newborn screening more efficient and
			 effective, by authorizing—
				(A)statewide newborn
			 screening and medical evaluation systems and intervention programs;
				(B)technical
			 assistance;
				(C)national
			 demonstration grant programs; and
				(D)interagency
			 collaborations between the appropriate Federal agencies, including the Agency
			 for Healthcare Research and Quality, Centers for Disease Control and
			 Prevention, Food and Drug Administration, Health Resources and Services
			 Administration, and National Institutes of Health.
				3.Newborn
			 screening guidelines and grant programsPart A of title XI of the Public Health
			 Service Act (42 U.S.C. 300b–1 et seq.) is amended by adding at the end the
			 following:
			
				1112.Recommended
				guidelines for newborn screening and data collection; monitoring and
				evaluation
					(a)Recommended
				guidelines for newborn screening and data collection
						(1)In
				generalThe Director of the Centers for Disease Control and
				Prevention (referred to in this section as the Director), in
				collaboration with the Associate Administrator of the Maternal and Child Health
				Bureau of the Health Resources and Services Administration and the Advisory
				Committee on Heritable Disorders and Genetic Diseases in Newborns and Children
				(referred to in this section as the Advisory Committee), shall
				develop specific guidelines that the States may follow in reporting newborn
				screening data, as requested by the Advisory Committee, from newborn screening
				tests, including the screening tests for the core conditions designated by the
				Newborn Screening Expert Group convened by the American College of Medical
				Genetics, as commissioned by the Health Resources and Services
				Administration.
						(2)GuidelinesThe
				guidelines developed under paragraph (1) shall include—
							(A)standardizing the
				case definitions and names of the disorders for which newborn screening tests
				are performed and the definitions of performance measures used to evaluate such
				tests so that performance criteria and outcomes among all States may be
				evaluated;
							(B)establishing
				procedures for standardized newborn screening data collection and reporting;
				and
							(C)ensuring that
				tests and technologies used by each State meet established standards for
				detecting and reporting positive screening results.
							(3)ImplementationThe
				Director shall submit the guidelines described in this subsection to the
				Secretary. Not later than 90 days after receiving the guidelines, the
				Secretary, in consultation with the Director, the Administrator of the Health
				Resources and Services Administration (referred to in this section as the
				Administrator), and the Assistant Administrator of the Maternal
				and Child Health Bureau, shall implement such guidelines.
						(4)Annual
				reportNot later than 2 years after the date of enactment of the
				Screening for Health of Infants and Newborns
				Act, and each year thereafter, the Advisory Committee
				shall—
							(A)publish an annual
				report on newborn screening guidelines in the United States;
							(B)submit such
				report to the appropriate committees of Congress, the Secretary, and the State
				departments of health; and
							(C)disseminate such
				report on as wide a basis as practicable.
							(b)Recommended
				guidelines for monitoring, evaluation, and surveillance of newborn
				screening
						(1)In
				general
							(A)DevelopmentThe
				Secretary, acting through the Administrator and in consultation with the
				Director and the Advisory Committee, shall develop guidelines to—
								(i)monitor and
				evaluate newborn screening activities, including diagnosis, screening,
				follow-up, and treatment activities, in the United States; and
								(ii)coordinate the
				results of surveillance activities in order to enhance monitoring of newborn
				diseases.
								(B)DutiesIn
				carrying out this paragraph, the Administrator, in consultation with the
				Advisory Committee and the Director, shall collaborate with non-Governmental
				organizations, such as the Joint Commission on Accreditation of Hospital
				Organizations, laboratories certified by the Clinical Laboratory Improvement
				Amendment (referred to in the part as CLIA), and the Association
				of Public Health Laboratories to ensure effective monitoring and evaluation of
				newborn screening activities.
							(2)ImplementationNot
				later than 90 days after the development of the guidelines under paragraph (1),
				the Secretary, in consultation with the Director, the Administrator, and the
				Assistant Administrator of the Maternal and Child Health Bureau, shall
				implement such guidelines.
						(c)Surveillance
				and identification researchThe Secretary, acting through the
				Director and the National Center on Birth Defects and Developmental
				Disabilities, and in consultation with the Administrator and Advisory
				Committee, shall develop a surveillance system for newborn screening. The
				system shall use the standardized procedures and guidelines developed under
				subsection (b) for data management and tracking program effectiveness and
				costs, in order to—
						(1)ensure quality
				monitoring of newborn screening and medical evaluation systems and intervention
				programs;
						(2)provide technical
				assistance on data collection and management;
						(3)study the cost
				and effectiveness of newborn screening and medical evaluation systems and
				intervention programs conducted by State-based programs in order to answer
				issues of importance to national and State policymakers; and
						(4)identify the
				causes of, and risk factors for, heritable disorders.
						(d)Advisory
				committee meetingsThe Advisory Committee shall meet not less
				than annually to—
						(1)assess the
				implementation of the guidelines and surveillance activities developed under
				this section;
						(2)advise the
				Secretary with respect to—
							(A)such guidelines;
				and
							(B)monitoring and
				evaluating newborn screening and surveillance activities;
							(3)consider ways to
				ensure that States attain the capacity to screen for the core conditions
				described in subsection (a)(1), and include in such consideration the results
				of the demonstration projects funded under section 1115; and
						(4)consider any
				addition to the list of the core conditions described in subsection (a)(1), and
				include in such consideration the results of the demonstration projects funded
				under section 1116.
						(e)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section—
						(1)$10,000,000 for
				fiscal year 2008; and
						(2)such sums as
				necessary for fiscal year 2009 through 2012.
						1113.Clearinghouse
				of newborn screening information
					(a)ClearinghouseThe
				Secretary shall direct the Maternal and Child Health Bureau of the Health
				Resources and Services Administration, working through the Regional Genetic and
				Newborn Screening Collaborative Groups of such Bureau, the National
				Coordinating Center, and the National Newborn Screening and Genetic Resource
				Center, to collaborate with the Director of the Centers for Disease Control and
				Prevention and the National Library of Medicine of the National Institutes of
				Health to establish and maintain a central clearinghouse of current educational
				and family support and services information, materials, resources, research,
				and data on newborn screening to—
						(1)enable parents
				and family members of newborns, health professionals, industry representatives,
				and other members of the public to increase their awareness, knowledge, and
				understanding of newborn screening;
						(2)increase
				awareness, knowledge, and understanding of newborn diseases and screening
				services for individuals wishing to have children and expectant families;
				and
						(3)develop and
				maintain current data on quality indicators to measure performance of newborn
				screening entities, such as false-positive rates and other quality indicators
				as determined by the Advisory Committee described under section 1112.
						(b)Internet
				availabilityThe Health Resources and Services Administration
				shall ensure that the clearinghouse described under subsection (a)—
						(1)is available on
				the Internet;
						(2)includes an
				interactive forum;
						(3)is updated on a
				regular basis, but not less than quarterly; and
						(4)provides—
							(A)links to
				Government-sponsored, nonprofit, and other websites of laboratories that have
				demonstrated expertise in newborn screening that supply research-based
				information on newborn screening tests currently available throughout the
				United States;
							(B)information about
				newborn conditions and screening services available in each State, including
				the ability of infants to obtain additional comprehensive screening services
				that may not be required in the State where the infant is born, from
				CLIA-certified laboratories for disorders;
							(C)current research
				on both treatable and not-yet treatable conditions for which newborn screening
				tests are available;
							(D)information about
				newborn diseases and screening services available in each State; and
							(E)other relevant
				information as determined appropriate by the Secretary.
							(c)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section—
						(1)$5,000,000 for
				fiscal year 2008; and
						(2)such sums as
				necessary for fiscal years 2009 through 2012.
						1114.Interagency Grant
				Review Panel
					(a)Definition of
				SHINE grant programIn this section, the term Screening for
				Health of Infants and Newborns grant program or SHINE grant
				program means any grant program under section 1115 or 1116.
					(b)Review
				panelThe Secretary shall
				appoint an Interagency Grant Review Panel to review grant applications and
				provide oversight of the SHINE grant program.
					(c)MembershipThe Secretary shall ensure that the
				Interagency Grant Review Panel includes representation from all appropriate
				Federal agencies, including the Agency for Healthcare Research and Quality, the
				Centers for Disease Control and Prevention, the Food and Drug Administration,
				the Health Resources and Services Administration, and the National Institutes
				of Health.
					(d)Duties
						(1)Duties of the
				SecretaryAfter the last day of the application period for a
				SHINE grant program, the Secretary shall forward the grant applications
				received for the program to the Interagency Grant Review Panel.
						(2)Duties of the
				interagency grant review panel
							(A)Selection of
				grant recipientsUpon receipt of the grant applications for a
				SHINE grant program from the Secretary, the Interagency Grant Review Panel
				shall review the applications for grants under the program and shall select, on
				a competitive basis, all of the grant recipients for the program and the amount
				of each grant award.
							(B)Submission of
				grant recipientsThe Interagency Grant Review Panel shall submit
				the list of award recipients for grants under a SHINE grant program to the
				Secretary at a time determined by the Secretary, but not later than 90 days
				after the last day of the application period for a grant under such
				program.
							(C)Oversight of
				grantsThe Interagency Grant Review Panel shall provide oversight
				of the programs and activities funded by grants under a SHINE grant program,
				and shall report to the Secretary on the program and activities as the
				Secretary or the Panel determines necessary.
							1115.Capacity
				grant program
					(a)In
				generalThe Secretary shall award grants, in conjunction with the
				Interagency Grant Review Panel established under section 1114, to eligible
				entities for demonstration projects that increase the capacity of a State to
				screen for all of the core conditions designated by the Advisory Committee
				described under section 1112. Such grants shall be made on a competitive
				basis.
					(b)EligibilityTo
				be eligible to receive a grant under this section, an entity shall—
						(1)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require;
						(2)be a public or
				private organization, including an academic research center, medical center,
				physician group, newborn screening program, or CLIA-certified laboratory with
				expertise in newborn metabolic screening;
						(3)provide assurance
				that such organization will work in consultation with the appropriate State
				department of health;
						(4)have the capacity
				to perform the core newborn screening tests described in subsection (a) and to
				collect and report data on the costs, benefits, and effectiveness of such
				tests, in consultation with the appropriate State department of health and in
				accordance with the guidelines implemented under section 1112;
						(5)demonstrate
				sustainability of such activities based on the outcomes of the demonstration
				project; and
						(6)if applicable,
				submit to the Secretary a plan for follow-up, diagnosis, and treatment of those
				infants who test positive on newborn screening tests developed under this
				section.
						(c)Report to
				Secretary and Interagency PanelAn organization that receives a
				grant under this section shall, on an annual basis, submit to the Secretary and
				the Interagency Grant Review Panel established under section 1114 a report that
				describes the activities conducted pursuant to such grant and the outcomes of
				such activities.
					(d)Evaluation and
				resultsThe Secretary shall—
						(1)evaluate the
				demonstration projects funded under this section; and
						(2)on an annual
				basis—
							(A)publish and
				disseminate the results of such evaluation on as wide a basis as is
				practicable; and
							(B)submit to the
				appropriate committees of Congress the results of such evaluation.
							(e)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section—
						(1)$10,000,000 for
				fiscal year 2008; and
						(2)such sums as
				necessary for fiscal years 2009 through 2012.
						1116.Hunter Kelly
				grant program
					(a)Additional
				newborn screening tests grants
						(1)In
				generalThe Secretary shall award grants (to be known as Hunter
				Kelly Newborn Screening grants), in conjunction with the Interagency Grant
				Review Panel established under section 1114, to eligible entities to carry out
				demonstration projects that develop screening tests for additional newborn
				conditions, such as tests for Krabbe disease and Insulin Dependent Diabetes
				Mellitus, or develop multiple markers to increase the specificity of newborn
				screening tests. Such grants shall be made on a competitive basis.
						(2)Additional
				newborn conditionFor purposes of this subsection, the term
				additional newborn condition means any condition that is not one
				of the core conditions designated by the Advisory Committee described under
				section 1112.
						(b)EligibilityTo
				be eligible to receive a grant under this section, an entity shall—
						(1)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require;
						(2)be a public or
				private organization including, an academic research center, medical center,
				physician group, newborn screening program, or CLIA-certified laboratory with
				expertise in newborn metabolic screening;
						(3)provide assurance
				that such entity will work in consultation with the appropriate State
				department of health;
						(4)submit to the
				Secretary a strategic plan for performing additional newborn screening tests
				and for collecting and reporting data on the costs, benefits, and effectiveness
				of such tests, in consultation with the appropriate State department of
				health;
						(5)demonstrate
				sustainability of such activities based on the outcomes of the demonstration
				project;
						(6)provide assurance
				that the entity will develop newborn screening tests that are not currently
				performed in the State in which the entity is located; and
						(7)if applicable,
				submit to the Secretary a plan for short- and long-term follow-up, diagnosis,
				and treatment of those infants who test positive on newborn screening tests
				developed under this section.
						(c)Report to
				Secretary and Interagency PanelAn organization that receives a
				grant under this section shall, on an annual basis, submit to the Secretary and
				the Interagency Grant Review Panel established under section 1114 a report that
				describes the activities conducted pursuant to such grant and the outcomes of
				such activities.
					(d)Evaluation and
				resultsThe Secretary shall—
						(1)evaluate the
				demonstration projects funded under this section; and
						(2)on an annual
				basis—
							(A)publish and
				disseminate the results of such evaluation on as wide a basis as is
				practicable; and
							(B)submit to the
				appropriate committees of Congress the results of such evaluation.
							(e)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section—
						(1)$30,000,000 for
				fiscal year 2008; and
						(2)such sums as
				necessary for fiscal years 2009 through 2012.
						1117.Privacy
				protectionsExcept to the
				extent inconsistent with this part, the provision of information pursuant to
				sections 1112 through 1116, and any subsequent transfer of such information in
				accordance with those sections, are subject to any requirement that would
				otherwise apply under the regulations promulgated pursuant to section 264(c) of
				the Health Insurance Portability and Accountability Act of
				1996.
				.
		
